As filed with the Securities and Exchange Commission on April 30, 2010 Registration No. 333-148098 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 XTREME LINK, INC. (Name of Small Business Issuer in its charter) NEVADA 20-5240593 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Xtreme Link, Inc. Terry Hahn, President 21-10405 Jasper Avenue, Edmonton, Alberta, T5J 3S2, Canada Phone:(780)669-7909 (Address and Telephone Number of Principal Executive Offices) Val-U-Corp Services Inc. 1arson Street, Suite 212 Carson City, Nevada, USA 89701 Telephone:775-887-8853 (Name, address and telephone number of Agent for service of process) Copy of All Communications to: David E. Danovitch, Esq. Kristin J. Angelino, Esq. Cheryll J. Calaguio, Esq. Gersten Savage LLP 600 Lexington Avenue – 9th Floor New York, New York 10022 Approximate date of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.|X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ AcceleratedFiler¨ Non-accelerated Filer¨ (Do not check ifasmallerreportingcompany) Smallerreportingcompanyx THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. EXPLANATORY NOTE This Post-Effective Amendment No. 1 (the “Post-Effective Amendment”) relates to the registration statement on Form SB-2 of Xtreme Link, Inc. (the “Company,” “we,” “us,” or “our”) pertaining to 2,900,000 shares of our common stock, $.001 par value per share, which was filed with the Securities and Exchange Commission on December 17, 2007 (Registration No. 333-148098), as amended and supplemented, and was declared effective by the Securities and Exchange Commission on January 14, 2008 (the “Registration Statement”).This Post-Effective Amendment is being filed to update certain financial and other information contained in the prospectus in accordance with Section 10(a)(3) of the Securities Act of 1933, as amended (the “Securities Act”), and includes the financials and the notes thereto included in our Annual Report on Form 10-K for the fiscal year ended May 31, 2009, the financial statements and the notes thereto included in our Quarterly Report on Form 10-Q for the three and nine-month periods ended February 28, 2010 and certain other updated information.No additional securities are being registered under this Post-Effective Amendment.All applicable registration fees were paid at the time of the original filing of the Registration Statement. PROSPECTUS XTREME LINK, INC. This prospectus relates to the resale by certain selling stockholders of up to 2,900,000 shares of our common stock, $.001 par value. The selling stockholders named in this prospectus are offering all of the shares of common stock offered through this prospectus.Our common stock is quoted on the over-the-counter market and prices are reported on the OTC Bulletin Board under the symbol “XTML”.On April 30, 2010, our closing price was not available on the OTC Bulletin Board because there have been no reported trades. The selling stockholders will sell our shares at prevailing market prices or privately negotiated prices.The expenses of the offering are estimated at $12,008.90 and will be paid by us. We will not receive any of the proceeds from shares sold by selling stockholders. No person has agreed to underwrite or takedown any of the securities. For sales on any trading market, sales commissions will be limited to those paid in similar market transactions. For private sale transactions, no sales commission can be paid. There is no minimum amount of securities which may be sold. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. CONSIDER CAREFULLY THE “RISK FACTORS” DETAILED ON OF THIS PROSPECTUS BEFORE INVESTING. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus April , 2010. 1 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 3 THE OFFERING 3 SUMMARY FINANCIAL INFORMATION 4 RISK FACTORS 5 FORWARD-LOOKING STATEMENTS 11 TAX CONSIDERATIONS 11 USE OF PROCEEDS 11 DETERMINATION OF OFFERING PRICE 11 DILUTION 11 DIVIDEND POLICY 11 SHARES ELIGIBLE FOR RESALE 12 SELLING STOCKHOLDERS 13 PLAN OF DISTRIBUTION 16 DESCRIPTION OF SECURITIES 17 INTERESTS OF NAMED EXPERTS AND COUNSEL 18 DESCRIPTION OF BUSINESS 19 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 21 FINANCIAL STATEMENTS 24 NOTE REGARDING FORWARD-LOOKING STATEMENTS 25 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 25 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 26 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 27 EXECUTIVE COMPENSATION 28 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 29 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 29 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 29 WHERE YOU CAN FIND ADDITIONAL INFORMATION 29 2 As used in this Prospectus, references to “the Company,” “Xtreme Link” “we,”“our,” “ours” and “us” refer to Xtreme Link, Inc., unless otherwise indicated. In addition, any references to our “financial statements” are to our financial statements except as the context otherwise requires and any reference to “fiscal year” refers to our fiscal year ending May 31.Unless otherwise indicated, the term “common stock” refers to shares of the Company’s common stock. PROSPECTUS SUMMARY The following summary highlights some of the information in this prospectus. It may not contain all of the information that is important to you. To understand this offering fully, you should read the entire prospectus carefully, including the risk factors and our financial statements and the notes accompanying the financial statements appearing elsewhere in this prospectus. WHERE YOU CAN FIND US Our principal offices are located at 21-10405 Jasper Avenue, Edmonton, Alberta, T5J 3S2, Canada.Our telephone and fax numbers are (709)669-7909 and (709)401-3100. CORPORATE BACKGROUND AND OUR BUSINESS We were incorporated on June 22, 2006 under the laws of the State of Nevada. We are in the business of licensing, manufacturing and marketinga bicycle drive shaft which could replace the bicycle chain. Our business strategy is to license our product to bicycle manufacturers. The manufacturers will manufacture our product under license for inclusion in their own product. In addition, we plan to outsource manufacturing of our product to third party manufacturers which production we plan to sell to bicycle manufacturers with whom we have not entered into licensing agreements and to supply the replacement market. THE OFFERING Securities Being Offered Up to 2,900,000 shares of common stock in Xtreme Link, Inc. Initial Offering Price The selling stockholders will sell our shares at prevailing market prices or at privately negotiated prices. Terms of the Offering The selling stockholders will determine the terms relative to the sale of the common stock offered in this Prospectus. Termination of the Offering The offering will conclude when all of the 2,900,000 shares of common stock have been sold or at a time when the Company, in its sole discretion, decides to terminate the registration of the shares.The Company may decide to terminate the registration if it is no longer necessary due to the operation of the resale provisions of Rule 144 promulgated under the Securities Act of 1933.We may also terminate the offering for no given reason whatsoever. Risk Factors The securities offered hereby involve a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment.See “Risk Factors.” Common Stock Issued Before Offering 7,900,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Common Stock Issued After Offering 7,900,000 shares of common stock. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling stockholders. 3 SUMMARY CONSOLIDATED FINANCIAL AND OTHER DATA The following table presents summary financial and other data and has been derived from our audited financial statements for the period from inception to May 31, 2009 and our unaudited financial statements from the period from inception to February 28, 2010. The information below should be read in conjunction with “Selected Historical Financial and Other Data,” “Management’s Discussion and Plan of Operations” and our financial statements and the notes to our financial statements, each of which is included in another section of this prospectus. May 31, February 28, (US Dollars) Statement of Operations Data: Revenues $
